Citation Nr: 0507636	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including as secondary to a right foot disorder.  

2.  Entitlement to an increased (compensable) rating for a 
service-connected scar, bottom of left foot, residual of 
excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claims.  

In an April 2002 statement, the veteran requested waiver of 
an overpayment.  In March 2003, he also raised concerns about 
receipt of benefit payments while he was incarcerated.  These 
matters are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In July 2001, the veteran sought to reopen a claim for 
service connection for a right foot disorder.  The RO has not 
yet adjudicated this claim.  However, the outcome of the 
claim for service connection for a right knee disorder as 
secondary to a right foot disorder would depend upon the 
outcome the claim for service connection for a right foot 
disorder.  Therefore, the issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are inextricably intertwined when a decision 
concerning one could have a significant impact on the other, 
thus rendering the adjudication of the latter prior to 
adjudication of the former meaningless and non-final).  
Accordingly, adjudication of the claim for service connection 
for a right knee disorder as secondary to a right foot 
disorder should be deferred until after there has been 
development and adjudication of the claim for entitlement to 
service connection for a right foot disorder.

With respect to the claim for an increased rating for the 
veteran's service-connected scar of the bottom of the left 
foot, the Board notes that he has not been afforded a VA 
examination to assess the current severity of this 
disability.  As the evidence of record is insufficient to 
make a determination on his claim, he should be afforded an 
appropriate VA examination on remand.  See 38 C.F.R. § 3.327 
(2004); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the claim is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of his service-connected 
scar, bottom of left foot, residual of 
excision.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her 
report the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's scar on the bottom of the 
left foot, residual of excision.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration or any ulceration, and 
whether or not the scar is unstable, 
poorly nourished, superficial, deep, or 
causes any limitation of function or 
motion of the foot.  The examiner should 
also document the area of the scar in 
terms of square inches or centimeters.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

2.  Thereafter, review the claims folder 
and ensure that the medical report is 
complete and in full compliance with the 
above directive.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2004); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any required notice and 
development, adjudicate the issue of whether 
new and material evidence has been presented 
to reopen a claim of entitlement to service 
connection for a right foot disorder.  Only 
if the veteran perfects an appeal of this 
claim should it be certified to the Board.   

4.  Finally, readjudicate the veteran's claim 
for an increased (compensable) rating for a 
service-connected scar, bottom of left foot, 
residual of excision, with application of all 
appropriate laws and regulations, including 
the old and revised skin regulations, and 
consideration of any additional information 
obtained as a result of this remand.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  If the 
decision with respect the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





